Case: 20-60381     Document: 00516387394         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   July 8, 2022
                                  No. 20-60381                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Arturo Zapata Almanza, also known as Arturo Almanza
   Zapata,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 909 153


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Arturo Zapata Almanza, a native and citizen of Mexico, petitions us
   for review of a decision of the BIA. He asserts that his claims for asylum,
   withholding of removal, protection under the Convention Against Torture,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60381     Document: 00516387394           Page: 2   Date Filed: 07/08/2022




                                    No. 20-60381


   and cancellation of removal were incorrectly denied. We lack jurisdiction to
   review factual findings underlying discretionary decisions such as denial of
   cancellation of removal. Patel v. Garland, 142 S. Ct. 1614 (2022). We review
   other factual findings of the Board of Immigration Appeals for substantial
   evidence, and review all questions of law de novo. Lopez-Gomez v. Ashcroft,
   263 F.3d 442, 444 (5th Cir. 2001). Under the substantial evidence standard,
   reversal is improper unless the evidence compels a contrary conclusion.
   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996)
          We are not compelled to find that Almanza has proven the elements
   of a future persecution asylum claim. He first argues that there are dangerous
   conditions in Mexico, but widespread violence is not persecution. Eduard v.
   Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004). Additionally, the record does not
   show that the two social groups proposed by Almanza are distinct enough to
   be cognizable. Matter of M-E-V-G-, 26 I. & N. Dec. 227, 239, 244 (BIA 2014).
          As Almanza cannot prove an asylum claim, his withholding claim
   necessarily fails. Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th Cir. 2020).
          We are not compelled to find that Almanza has proven that he will,
   more likely than not, be tortured with the involvement or acquiescence of the
   Mexican government. Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014).
          Finally, Almanza raises no claims of legal error in the BIA’s
   determination that his two young, U.S. citizen children would not suffer
   exceptional and extremely unusual hardship, a necessary predicate for
   cancellation of removal. Because our jurisdiction to review denials of
   discretionary relief is limited to questions of law, we cannot entertain
   Almanza’s attack on the BIA’s factual findings about hardship. Patel, 142 S.
   Ct. at 1627. Further analysis of the cancellation elements is unnecessary
   because the claim is fatally flawed. INS v. Bagamasbad, 429 U.S. 24, 25-26
   (1976).




                                         2
Case: 20-60381   Document: 00516387394      Page: 3   Date Filed: 07/08/2022




                             No. 20-60381


         DENIED.




                                  3